DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 19 January 2022, the claims were amended. The rejections under 35 U.S.C. 103 set forth in the previous office action have been reconsidered in view of these amendments and the Applicant’s remarks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0091609 (“Feichtinger”) in view of U.S. Patent Application Publication No. 2011/0198768 (“Humele”), cited in an IDS, and U.S. Patent Application Publication No. 2009/0311358 (“Sawa”).
Regarding claim 1, Feichtinger discloses a manufacturing device (see Figures 1 and 2 and paragraphs 54-60), comprising:
a decontamination apparatus (the reprocessing unit 1; see Figures 1 and 2 and paragraphs 54 and 68) removing contaminants in the thermoplastic resin flakes (see Id.; the reprocessing unit 1 has a structure similar to the Applicant’s decontamination portions 32, and the reprocessing unit 1 functions similarly to the Applicant’s decontamination portions 32; accordingly, it is expected that the reprocessing unit 1 also removes contaminants; alternatively, see MPEP 2114(II)),
an injection molding apparatus (the subsequent processing unit 7 can be an injection moulding unit; see paragraph 60 and Figures 1 and 2) injecting and molding a thermoplastic resin supplied from the decontamination apparatus (see Id.; it is expected that the injection moulding unit would inject and mold the material it receives; alternatively, see MPEP 2114(II)),
a filter (the filtration unit 3 and its filter 16; see Figures 1 and 2 and paragraph 70) disposed between the decontamination apparatus and the injection molding apparatus (see Figures 1 and 2).
Feichtinger does not disclose that the manufacturing device is a preform manufacturing device for manufacturing a preform from thermoplastic resin flakes.
Humele discloses a plant for manufacturing container preforms from recycled plastic material. See paragraph 4. A recycling machine is connected to a preform machine so that heat generated in the recycling machine can be transferred to the 
Given the similarities between the apparatuses of Humele and Feichtinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the apparatus of Feichtinger to manufacture preforms, as taught by Humele.
Feichtinger does not disclose a gear pump disposed between the filter and the injection molding apparatus.
Sawa is directed to an integrated kneading and injecting apparatus. See paragraph 1. A filter 23 removes foreign objects existing in a kneaded and plasticized material. See paragraph 53 and Figure 8. A gear pump 7 acts as a metering device for highly accurately maintaining the quantity of a material fed from a kneading part 210 to an injecting part 230. See paragraph 82 and Figure 8. The gear pump 7 is located downstream of the filter 23, between the filter 23 and the injecting part 230. See Figure 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Feichtinger to include a gear pump between the filter 16 and the injecting moulding unit, as taught by Sawa, to accurately maintain the quantity of material fed to the injection moulding unit (see paragraph 82 of Sawa) and since Sawa indicates that this is a suitable position for 

Regarding claim 4, modified Feichtinger discloses wherein the injection molding apparatus comprises a plurality of molds (see paragraph 23 and Figure 1 of Humele, which disclose that the preform machine M comprises “injection molds 8”; the apparatus of Feichtinger has been modified, based on Humele, to produce preforms; see the rejection of claim 1; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the structure of Humele’s preform machine M into the apparatus of Feichtinger, including the multiple injection molds 8; further, one of ordinary skill in the art would have recognized that this would increase the rate at which preforms are produced) and continuously shapes preforms (see paragraph 23 of Humele; alternatively, see MPEP 2114(II)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Humele and Sawa, as applied to claim 4 above, and further in view of World Patent Application Publication No. WO 2014/111902 (“Zoppas”), cited in an IDS.
Regarding claim 5, modified Feichtinger does not disclose wherein the injection molding apparatus is a rotary type injection molding apparatus comprising a rotary mechanism rotating the plurality of molds.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the rotary arrangement of Zoppas for the injection moulding unit of modified Feichtinger to obtain the advantages described on page 5 of Zoppas, i.e., higher container production rates, a reduced mechanical cycle time, a reduction of downtime, and better quality preforms.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Humele and Sawa, as applied to claim 1 above, and further in view of U.S. Patent No. 6,168,411 (“Wildman”).
Regarding claim 6, Feichtinger does not disclose wherein the filter is a screen mesh filter having holes of 32 µm diameter. However, Feichtinger does indicate that melt filters of various known designs can be used as the filtration unit 3. See paragraph 57.
Wildman discloses a filter screen 79 for removing contaminants from molten polymer in an injection molding machine. The filter screen 79 preferably has a pore size of 10 microns to 1,000 microns. See lines 53-65 in column 7.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. The Applicant argues that Feichtinger teaches away from providing a gear pump between the filtration unit 3 and the subsequent processing unit 7. The Examiner respectfully disagrees. The reference to “non-compressing augers” is in the context of one example. The relevant portion of paragraph 27 reads “[i]t is certainly possible to have intermediate steps between the above processing steps, for example that the material or the melt are sometimes temporarily stored or conveyed via non-compressing augers or such, or that other processing steps are added” (emphasis added). Feichtinger does not state that no compression should ever be applied. Note paragraph 69 of Feichtinger, which states that the auger section 11 “compresses” the plastic material.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726